DETAILED ACTION
This non-final action is in response to RCE filed on 02/02/2021.
Claims 5, 14, and 16 were cancelled in the amendments file on 11/13/2020.
Claims 1-4, 6-13, 15, and 17-20 are pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 02/02/2021 with respect to claims 1-4, 6-13, 15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding 101, examiner has maintained the 35 USC 101 rejection for non-statutory subject matter. Applicant has made amendments to claim 1, however the amendments do not convey that the system and/or processor are not directed toward software per se. Furthermore, claim 1 still lacks any hardware elements to constitute a machine or manufacture within the meaning of the 35 USC 101. For example, the processor coupled to or included with a memory component that stores instructions for the processors to execute the method.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-13, 15, and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
The term "substantially" in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For example, the original specification at ¶0048 states that “Meta control analysis tool 120 tracks inbound click rates, outbound click rates and bounce rates (where a click through does not result in any substantial viewing of the secondary control interface), and provides reporting tools for publishers and system administrators to allow traffic to be analyzed and controlled”…

and at ¶0072 “At 410, the ranking of secondary control interfaces is adjusted as function of click through rates. As discussed above, both the primary control interface and the secondary control interfaces will have associated inbound and outbound click through rates, and based on the absolute or relative inbound and outbound click through rates, the ratios of click through rates or other suitable metrics, the rankings can be adjusted to provide optimal traffic control, so as to ensure that all control interfaces that participate in the meta control system experience the same approximate number of inbound and outbound click through rates”.

Thus, based on broadest reasonable interpretation consistent with the specification, the limitation of “wherein the rank of the one or more second control interfaces is adjusted as a function of click through rates such that a number of inbound and outbound click through rates for the first control interface .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed toward software per se. Dependent claims 2-4 and 6-10 are rejected due to their dependency to independent claim 1.
Claim 1 recites in part, “a system comprising: a first processor configured to provide a meta control and a second processor configured to provide the meta control server”. The specification at ¶0015 states that the system 100 includes control interfaces and a meta control server wherein each of which can be implemented in hardware or suitable combination of hardware and software. The specification at ¶0017-¶0018 discloses the system with respect to hardware and software components. 
Based on broadest reasonable interpretation, the term “processor” may include operating systems, computer programs, or software. Furthermore, the claims lack any hardware elements to constitute a machine or manufacture within the meaning of the 35 USC 101. As such, the claim is directed towards software per se. 
Software per se does not appear to be a process, machine, manufacture or composition of matter. (See, e.g.: “Gottschalk v. Benson, 409 U.S. at 72”). Examiner recommends adding some hardware structure to the claim to convey that the system and/or processor are not directed toward software per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drayer et al. (20080104128) in view of Wang et al. (20140331328).

Regarding claim 1, Drayer teaches a system for managing web traffic comprising: 
a first processor configured to provide a meta control having a first control interface [Drayer ¶0025-¶0026: a website (meta control) includes a first blog (first control interface) operating on a first device that includes a first processor] and 
configured to generate a request for content [Drayer ¶0009, ¶0029-¶0031, and ¶0061: a blog post is created and a cross post request for content (list of other pertinent blogs for the user to repost to) is generated at the website] and 
to transmit the request for content over a digital data network to a meta control server [Drayer ¶0031-¶0032 and figure 1: the website transmits the cross post request over a network to a cross posting engine]; and
a second processor configured to provide the meta control server [Drayer ¶0024 and ¶0031-¶0034: the cross posting engine (meta control server) operates on a second processor],

select data for one or more second control interfaces [Drayer ¶0033-¶0034 and ¶0047-¶0048: a ranked list of one or more pertinent/relevant blogs, i.e. second control interfaces, are generated and selected by the cross posting engine] 
as a function of data associated with the first control interface [Drayer ¶0007, ¶0040, and ¶0044-¶0045: the ranked blogs are selected based on the relationship or similarity with the first blog];
transmit the data for the one or more second control interfaces over the digital data network to the first control interface [Drayer ¶0033 and ¶0048-¶0050: the cross posting engine transmits the ranked list of one or more pertinent/relevant blogs to the first blog included in the website], 
wherein the first control interface displays the data for the one or more second control interfaces [Drayer ¶0048-¶0050: the website including the first blog displays the ranked list of one or more pertinent/relevant blogs, i.e. second control interfaces] and 
monitors user activity associated with the data for the one or more second control interfaces [Drayer ¶0060: the website tracks/monitors information about the reposted blog posts such as clicks, hits, threads, response, etc.]; and 
generate a list of prospective one or more second control interfaces to identify and rank the second control interfaces [Drayer ¶0035, ¶0042-¶0048, and ¶0062: the cross posting engine generates a list for identifying and ranking/sorting the pertinent blogs, e.g. the second control interfaces]. 
However, Drayer does not explicitly teach wherein the rank of the one or more second control interfaces is adjusted as a function of click through rates such that a number of inbound and outbound click through rates for the first control interface substantially corresponds to a number of inbound and outbound click through rates for each of the one or more second control interfaces.





Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Drayer with the teachings of Wang in order to incorporate wherein the rank of the second control interfaces is based on inbound clicks or outbound clicks. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for site ranking in which provides the most effective resource allocation as explained in ¶0076 of Wang.

Regarding claim 11, this claim does not teach or further define over the limitations in claim 1. Therefore, claim 11 is rejected for the same reasons as set forth in claim 1. 

Regarding claim 2, Drayer-Wang teaches the system of claim 1.
Drayer further teaches wherein at least one of the meta control and the meta control server is configured to scrape text and image data associated with the first control interface [Drayer ¶0030, ¶0041, and ¶0043: the cross posting engine scrapes/parses/extracts text and/or data associated with first blog]. 

Regarding claim 12, this claim does not teach or further define over the limitations in claim 2. Therefore, claim 12 is rejected for the same reasons as set forth in claim 2. 




Regarding claim 6, Drayer-Wang teaches the system of claim 1.
Drayer further teaches wherein the rank of the one or more second control interfaces is based on relevance of the data of the one or more second control interfaces [Drayer ¶0049: the ranking/sorting of the pertinent blogs is based on relevance of data]. 

Regarding claim 15, this claim does not teach or further define over the limitations in claim 6. Therefore, claim 15 is rejected for the same reasons as set forth in claim 6. 

Regarding claim 7, Drayer-Wang teaches the system of claim 1.
Wang further teaches wherein a functional control of the first control interface dynamically changes as a function of changes in a number of inbound clicks or outbound clicks [Wang ¶0072-¶0077, ¶0104, and claims 22-25: a ranking feature (control) is employed in which accounts for inbound and outbound clicks for ranking the plurality of websites]. The same rationale applies as in claim 1.

Regarding claim 8, Drayer-Wang teaches the system of claim 1.
Drayer further teaches wherein the rank of the one or more second control interfaces is further based on relevance of the data of the one or more second control interfaces [Drayer ¶0049: the ranking/sorting of the pertinent blogs is based on relevance of data]. 
Wang further teaches a functional control of the first control interface dynamically changes as a function of changes in the relevance and changes in a number of inbound clicks or outbound clicks [Wang ¶0072-¶0077, ¶0104, and claims 22-25: a ranking feature (control) is employed in which accounts for inbound and outbound clicks for ranking the plurality of websites]. The same rationale applies as in claim 1.

Regarding claim 9, Drayer-Wang teaches the system of claim 5.
Drayer further teaches wherein the rank of the one or more second control interfaces is further based on relevance of the data of the one or more second control interfaces [Drayer ¶0049: the ranking/sorting of the pertinent blogs is based on relevance of data].


Regarding claim 10, Drayer-Wang teaches the system of claim 5.
Drayer further teaches wherein the rank of the one or more second control interfaces is based on relevance of the data of one or more second control interfaces [Drayer ¶0049: the ranking/sorting of the pertinent blogs is based on relevance of data].
Wang further teaches wherein the rank of the one or more second control interfaces modifies a functional control of the first control interface [Wang ¶0072-¶0077, ¶0104, and claims 22-25: a ranking feature (control) is employed in which accounts for inbound and outbound clicks for ranking the plurality of websites]. The same rationale applies as in claim 1.

Regarding claim 17, Drayer-Wang teaches the method of claim 11.
Drayer additionally teaches further comprising basing the rank of the one or more second control interfaces on relevance of the data of the one or more second control interfaces [Drayer ¶0049: the ranking/sorting of the pertinent blogs is based on relevance of data].
Wang further teaches basing the rank of the one or more second control interfaces on outbound clicks statistics of the first control interface and then based on outbound clicks statistics of the one or more second control interfaces [Wang ¶0072-¶0077, ¶0104, and claims 22-25: a ranking feature (control) is employed in which accounts for inbound and outbound clicks for ranking the plurality of websites]. The same rationale applies as in claim 1.




Regarding claim 18, Drayer-Wang teaches the method of claim 11.
Drayer additionally teaches further comprising basing the rank of the one or more second control interfaces on relevance of the data of the one or more second control interfaces [Drayer ¶0049: the ranking/sorting of the pertinent blogs is based on relevance of data].
Wang further teaches basing the rank of the one or more second control interfaces on outbound clicks and then based on inbound clicks [Wang ¶0072-¶0077, ¶0104, and claims 22-25: a ranking feature (control) is employed in which accounts for inbound and outbound clicks for ranking the plurality of websites]. The same rationale applies as in claim 1.

Regarding claim 19, Drayer-Wang teaches the method of claim 11.
Drayer additionally teaches further comprising basing the rank of the one or more second control interfaces on relevance of the data of the one or more second control interfaces [Drayer ¶0049: the ranking/sorting of the pertinent blogs is based on relevance of data].
Wang further teaches basing the rank of the one or more second control interfaces on inbound clicks and then based on outbound clicks [Wang ¶0072-¶0077, ¶0104, and claims 22-25: a ranking feature (control) is employed in which accounts for inbound and outbound clicks for ranking the plurality of websites]. The same rationale applies as in claim 1.

Regarding claim 20, Drayer-Wang teaches the method of claim 11.
Drayer additionally teaches further comprising basing the rank of the one or more second control interfaces on relevance of the data of the one or more second control interfaces [Drayer ¶0049: the ranking/sorting of the pertinent blogs is based on relevance of data].
Wang further teaches basing the rank of the one or more second control interfaces on outbound clicks of the first control interface and then based on inbound click statistics of one of the one or more second control interfaces [Wang ¶0072-¶0077, ¶0104, and claims 22-25: a ranking feature (control) is employed in which accounts for inbound and outbound clicks for ranking the plurality of websites]. The same rationale applies as in claim 1.

Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Drayer et al. (20080104128) in view of Wang et al. (20140331328) in view of Keebler et al. (20150120661).

Regarding claim 3, Drayer-Wang teaches the system of claim 1.
However, Drayer-Wang does not explicitly teach wherein the meta control server is further configured to determine a publisher of data for each of the one or more second control interfaces and the first control interface generates a functional control that incorporates the data for the one or more second control interfaces.
Keebler teaches wherein the meta control server is further configured to determine a publisher of data for each of the one or more second control interfaces [Keebler ¶0169, ¶0303, and ¶0310-¶0311: the author/creator of data for each of the collections are determined based on the attributes of the collection]
and the first control interface generates a functional control that incorporates the data for the one or more second control interfaces [Keebler ¶0207, ¶0210, ¶0297, ¶0301-¶0302, and ¶0305: the data for the second collection may be incorporated and/or related to the first collection in which allows for the collections to be modified and/or updated in real time].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Drayer-Wang with the teachings of Keebler in order to incorporate wherein the meta control server is further configured to determine a publisher of data for each of the one or more second control interfaces and the first control interface generates a functional control that incorporates the data for the one or more second control interfaces. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that determines and maintains attributes and permissions of a collection which may be desirable to efficiently make updates to data items, to implement user permissions, to monitor usage of data items, to track copies for copyright purposes, etc. as explained in ¶0311 of Keebler.



Regarding claim 4, Drayer-Wang teaches the system of claim 2.
However, Drayer-Wang does not explicitly teach wherein the data selected for the one or more second control interfaces is according to the determined publisher.
Keebler teaches wherein the data selected for the one or more second control interfaces is selected according to the determined publisher [Keebler ¶0047-¶0048, ¶0316, and ¶0323: the data selected to be displayed is selected based on or associated with the author]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Drayer-Wang with the teachings of Keebler in order to incorporate wherein the data selected for the one or more second control interfaces is selected according to the determined publisher. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that determines and maintains attributes and permissions of a collection which may be desirable to efficiently make updates to data items, to implement user permissions, to monitor usage of data items, to track copies for copyright purposes, etc. as explained in ¶0311 of Keebler.

Regarding claim 13, Drayer-Wang teaches the method of claim 11.
However, Drayer-Wang does not explicitly teach further comprising: determining a publisher of data for each of the one or more second control interfaces at the meta control server; and selecting data for the one or more second control interface according to the determined publisher.
Keebler teaches further comprising: determining a publisher of data for each of the one or more second control interfaces at the meta control server [Keebler ¶0169, ¶0303, and ¶0310-¶0311: the author/creator of data for each of the collections are determined based on the attributes of the collection]; 
and selecting data for the one or more second control interface according to the determined publisher [Keebler ¶0047-¶0048, ¶0316, and ¶0323: the data selected to be displayed is based on or associated with the author].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Drayer-Wang with the teachings of Keebler in order to incorporate determining a publisher of data for each of the one or more 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that determines and maintains attributes and permissions of a collection which may be desirable to efficiently make updates to data items, to implement user permissions, to monitor usage of data items, to track copies for copyright purposes, etc. as explained in ¶0311 of Keebler.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO 892: References D-M.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616. The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFTON HOUSTON/             Examiner, Art Unit 2453                                                                                                                                                                                           



/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453